MAY 14,   1963

Honomble Joe Resweber
County Attorney
HarTIs county                        Re: Authority of'the Com-
Houston, Texas                            mlssloners Count tb
                                          enter into a contract
                                          for the,sale or rental
                                         'of IBM data processing
                                         .cards and copies of
                                          mlcroPllms of lnstru-
                                          ments filed In the
Dear Mr. Resweber:                        County Clerk's office.
       .Youh&e requested the opinion of~thls'office as to
whether the Gmimis~lbners Court of Harris Count Is author-
ized to enter Into ;a'ccintract
                       <      fbr the sale and.Por rental
of IBM data processing cqrds and cqples~of mlcrofl~s of
Instrumentsfiled for'reqoH,lq ,t,he office of,:the.County
Clerk.
       A proposed'contrict has been submitted together with'
additional ln~formatlonregarding the exact mechanical pro-
tiesseaInVolved. Itappears that'the County Clerk prepares
IBM data carda reflecting each document filed In a real es-
tate transaction. These~cardsare then used to prepare the
various indices necessary. Also, microfilm copies are mad6
of each Instrument filed during a day's business, and these
microfilms are then melded Into tHeietiaetermicrofilm record.
After the IBM data cards have perforniedtheir function, they
are~dlsposedof as waste paper. .Thls disposal Is a parent1
lawful in view of .AttorneyQeneral's Opinion No. v-k3 (19473,
which holda that counties have power to dispose of useless".
or worn out personal property as a nkcessary adjunct of t'he-
power to conduct county business.
       With reference to the contraot that Is proposed, It
appears that the County Clerk would be obligated to prepare
a duplicate set of IBM cards and mlcrof.llmprints. !RllS
duplicate set apparently could be prepared at the same time
the original set fs prepared with the expenditureof very
little extra effort and expense on the part of the County
Clerk. It should be,emphasized that the materlals'that
would be delivered to the contractor are materials,speclally


                             -367-
 -    .




Hon. Joe Resweber, page 2 (C-75)


prepared for hlm by the County Clerk.
       Article 6600, Vernon's Civil Statutes, requires the
County Clerk to give attested copies of lnatrumentsfiled
In his office, and requires that the Clerk receive the fee
set by law therefor. Articles 3930 and 3930a, Vernon's
Civil Statutes, establish the fee schedule forcopies pre-
pared by the County Clerk. Assuming,  without so,holdlng,
that the County Clerk's microfilmedcopies are equivalent to
the original records, It Is the opinion of this office that
the CommlsalonersCourt Is without authority to contract
for the sale of copies of the microfilmed records. Such a
sale would contravene the fee schedules establishedIn Artl-
cles 3930 and 3930a, unless the sale price was In accord
with the fee schedule; this Is clearly not the case here, for
the contract would then be of no apparent value.
       Assuming that the copies of microfilm records which
are the subject,of this proposed contract.arenot ,equlvalent
to the'orlglnal.records,the .contract..,'w.ould'.st.mbe
                                                     beyond
the power vested In the Commlsslondrs.~,Court.4,'
                                             :~lh.e
                                                 County
Clerk would be preparlng,'coRles..of
                                   ~fllins,.soleIy.f.or
                                                    a proflt-
making sale under a contract. Such;is notethe,qurpos,e of i:
the office of counts clerk. and no statutory .lustlflcatlon
for the action can be found. See Tobln v. &gp;s, 107 S.W.
26 677 ,(Tex.Clv.App.1937, error.ref.!. ~       .,~,
       The same reasonlng,andauthority.apRlleswith equal'
force to'the preparationand.sale,of!a ,dupllcateset of..IRR.
data cards reflectingthe daily,,fi+gs,.lnthe CountybClerkls
office.                                    II
       It Is therefore,theopinionof .,thls office that the
CommlsslonersCourtha~no authority 'toenter Into a con-
tract for the sale or rental of I~.data.processlng cards
and copies of mlcrofllms of lnatrumentsfiled in the County
Clerk's office, when such sale ls.of the type contemplated
by the submitted contract.

                            SUMMARY            r
          The CcmmlsslonersCourt Is authorized to
          dispose of personal propezjtyfor which'
          the County haa no further use.,.However,
          the County Is not authorizedto prepare
          a.neclalsets ,ofrecords for aale to prl-
          vate contractors'ln,theabaeticeof statu-
          tory authority therefor.
-   .




Hon. Joe Resweber, Page 3 (C-75)


        Article 6600, V.C.S., provides the method
        for sale of attested coples of records In
        the office of the County Clerk and a con-
        tract which Is In derogation of this stat-
        ute would be a nullity.
                          Yours very truly,
                          WAGGONER CARR
                          Attorney General




ML&ma
                          w&a,Assistant'

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Howard Fender
Edward Moffett
James M. Strock
APPROVED FOR THE ATTORNEY GENERAL.
By: Stanton Stone